            Case 2:15-cr-00209-JS Document 77 Filed 01/25/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                         :           CRIMINAL ACTION
                                                  :
    v.                                            :           No. 15-209
                                                  :
 EDWIN JIMERSON                                   :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                          January 25, 2021

         Defendant Edwin Jimerson, who is currently serving a 180-month sentence, moves for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Jimerson seeks a reduction of his

sentence to time served asserting the coronavirus disease 2019 (COVID-19) pandemic combined

with his asthma, sleep apnea, and prior infection with COVID-19, which he contends places him

at an increased risk of harm from the virus, are extraordinary and compelling circumstances

justifying his release. The Government opposes the motion because it contends Jimerson does not

suffer from a high-risk condition warranting his release and because Jimerson is a danger to the

community. Because Jimerson has not presented extraordinary and compelling circumstances, and

because the Court finds he is a danger to the community, the Court will deny his motion.

BACKGROUND

         On September 25, 2017, Jimerson pleaded guilty to three counts of robbery which

interferes with interstate commerce, in violation of 18 U.S.C. § 1951(a), and one count of using,

carrying, and brandishing a firearm during and in relation to a crime of violence, in violation of 18

U.S.C. § 924(c). Jimerson was sentenced to 180 months’ incarceration. Jimerson is serving his

term at Federal Correctional Institution (FCI) Fort Dix in New Jersey. His anticipated release date

is January 19, 2028.
            Case 2:15-cr-00209-JS Document 77 Filed 01/25/21 Page 2 of 9




         Since Jimerson’s sentencing, much has changed. Due to COVID-19, a novel and highly

contagious respiratory virus, the United States (and the world) has confronted a rapidly changing

public health crisis that has reached the scale of a global pandemic. The virus commonly causes

fever, coughing, and shortness of breath, amongst a wide range of other symptoms. See Symptoms

of Coronavirus, Ctrs. for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/symptoms-testing/symptoms.html (last updated Dec. 22, 2020). To date, the virus has

infected 24,876,261 people in the United States and resulted in 416,010 deaths. See United States

COVID-19 Cases and Deaths by State, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Jan. 21,

2021).

         Some populations, including the elderly and immunocompromised, are at a higher risk of

developing serious complications upon exposure to the virus. The CDC has identified people of

any age who have serious underlying medical conditions as those who are also at a higher risk for

severe    illness.   See   People   At   Increased    Risk,   Ctrs.   for   Disease   Control    and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html (last updated Jan. 4, 2021). High risk underlying medical conditions include,

chronic kidney disease, serious heart conditions, severe obesity, sickle cell disease, cancer, and

immunocompromised conditions from smoking, bone marrow and organ transplantation, immune

deficiencies, or weakening medications. See id.

         Because COVID-19 is highly contagious and spreads primarily through person-to-person

contact, its existence has dramatically affected all realms of life. Federal, state, and local public

health authorities have advised certain precautions be taken to avoid exposure and prevent the

spread of the virus. In most states, individuals have been directed to stay at home unless engaging




                                                  2
             Case 2:15-cr-00209-JS Document 77 Filed 01/25/21 Page 3 of 9




in an essential activity or providing life-sustaining or government services. Individuals are also

encouraged to wear face masks, avoid gathering indoors, and to socially distance themselves from

others.

          In light of the precautions necessary to prevent the virus’ spread, COVID-19 poses a unique

challenge to the prison system. See Interim Guidance on Management of Coronavirus Disease

2019 (COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidan

ce-correctional-detention.html (last updated Dec. 31, 2020). Nevertheless, in response to the

COVID-19 pandemic, the BOP has implemented several protocols to protect the health and safety

of the inmates, staff, and general public from the spread of the virus. The BOP’s efforts include

quarantining new inmates at the facility until they are cleared, screening inmates by health services

prior to placement, suspending visits, and significantly decreasing the traffic of individuals

entering the facilities. See BOP Implementing Modified Operations, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last updated Nov. 25, 2020).

          Jimerson, who contends the BOP’s efforts are insufficient, sent a letter requesting

compassionate release from the warden of FCI Fort Dix on March 30, 2020, and his request was

denied. Jimerson then filed the instant pro se motion for compassionate release on June 9, 2020.

Jimerson states he suffers from asthma and sleep apnea, which he argues places him at high risk

of severe illness should he contract COVID-19. Jimerson supplemented his motion on November

22, 2020, to indicate he had contracted COVID-19. He is currently 30 years old.

          The Government opposes Jimerson’s motion, arguing he does not present extraordinary

and compelling circumstances to justify his release. In addition, the Government contends

Jimerson is a danger to the community which prevents his release.




                                                   3
           Case 2:15-cr-00209-JS Document 77 Filed 01/25/21 Page 4 of 9




DISCUSSION

       The Court will deny Jimerson’s motion because he has failed to demonstrate extraordinary

and compelling reasons warranting his release and he is a danger to the community. Pursuant to

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the Court may modify a term of

imprisonment on the defendant’s motion after the defendant has exhausted his administrative

remedies. In relevant part, § 3582(c)(1) provides that a court

       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set forth
       in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction; . . .

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission.

Congress, however, did not define the term “extraordinary and compelling reasons,” except to state

that “[r]ehabilitation . . . alone” does not suffice. 18 U.S.C. § 944(t). Rather, Congress delegated

the authority to define “extraordinary and compelling reasons” to the U.S. Sentencing

Commission.

       Section 1B1.13 of the Sentencing Guidelines explains that a sentence reduction under

§ 3582(c)(1)(A) may be ordered where a court determines:

       [A]fter considering the factors set forth in 18 U.S.C. § 3553(a),” that—

               (1)     (A)    Extraordinary and compelling reasons warrant the reduction; . . .

               (2)     the defendant is not a danger to the safety of any other person or to the
                       community, as provided in 18 U.S.C. § 3142(g); and

               (3)     the reduction is consistent with this policy statement.

Application Note 1 to § 1B1.13 enumerates three specific reasons that qualify as “extraordinary

and compelling” based on the medical condition, age, or family circumstances of the defendant.



                                                 4
           Case 2:15-cr-00209-JS Document 77 Filed 01/25/21 Page 5 of 9




U.S.S.G. § 1B1.13 n.1(A)–(C). Application Note 1 further provides a “catch-all” provision, which

allows a court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).” 1 Id. n.1(D).

       To grant Jimerson’s motion, the Court must find that (1) extraordinary and compelling

reasons warrant the reduction, (2) Jimerson is not a danger to the safety of any other person or to

the community as provided in 18 U.S.C. § 3142(g), and (3) the applicable sentencing factors under

18 U.S.C. § 3553(a) warrant the reduction. 2 In light of Jimerson’s medical conditions, criminal

history, and his conduct in these crimes, the Court is not persuaded he has demonstrated

extraordinary and compelling circumstances, or that he is not a danger to the community. The

Court will thus deny his motion.




1 Interpreting this application note in light of recent amendments to the compassionate release
statute, a majority of the district courts that have considered the issue have concluded that a court
(not just the BOP) may independently determine whether extraordinary and compelling reasons,
other than the reasons listed in the policy statement, exist in a particular case. See United States
v. Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020) (collecting cases). At the time the
application note was drafted, only the Director of the BOP could move for compassionate release
on an inmate’s behalf. In December 2018, however, “the First Step Act amended § 3582(c)(1)(A)
to allow prisoners to directly petition courts for compassionate release, removing the BOP’s
exclusive ‘gatekeeper’ role.” Id. at 396. The Sentencing Commission has not updated the policy
statement to account for this statutory change, and the policy statement is clearly outdated in some
respects, as it continues to track the former statutory language permitting a court to reduce a term
of imprisonment only “[u]pon motion of the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13
& cmt. n.4. Given the changes to the statute, numerous courts have found the policy statement
“does not constrain [a court’s] independent assessment of whether ‘extraordinary and compelling
reasons’ warrant a sentence reduction under § 3582(c)(1)(A).” Rodriguez, 451 F. Supp. 3d at 397
(alteration in original) (citation omitted) (collecting cases). A minority of courts have found
otherwise. See id. at 398 (collecting cases). Assuming the Court has the authority to find
extraordinary and compelling circumstances under the catch-all provision, the Court does not find
such circumstances here. Therefore, the Court need not decide this issue.
2The Court must also find the reduction is otherwise consistent with the policy statement. In light
of its analysis of the other factors, the Court need not address this factor.


                                                 5
           Case 2:15-cr-00209-JS Document 77 Filed 01/25/21 Page 6 of 9




       The only applicable extraordinary and compelling reason here is Application Note 1(D)’s

catch-all provision. Jimerson argues extraordinary and compelling reasons exist for his release due

to the COVID-19 pandemic and him being a high-risk individual vulnerable to COVID-19 because

of several medical conditions. The Government argues Jimerson does not present any basis for

compassionate release because the general threat of COVID-19 is not a basis for release and his

medical conditions do not make him high-risk for severe illness due to COVID-19 and are well-

controlled at FCI Fort Dix. The Court agrees with the Government. The COVID-19 pandemic and

Jimerson’s claimed medical conditions do not rise to the level of extraordinary and compelling

reasons justifying for his release.

       At the outset, Jimerson’s generalized concern regarding COVID-19 and the BOP’s efforts

to contain the virus are insufficient to justify compassionate release. In United States v. Raia, the

Third Circuit held “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” 954 F.3d 594, 597 (3d Cir. 2020). As a result, Jimerson’s generalized concern about

COVID-19 and the BOP’s efforts in containing the virus at FCI Fort Dix is insufficient by itself to

justify compassionate release. The Court therefore turns to Jimerson’s medical conditions to

determine if he is a high risk of developing serious complications from COVID-19 creating

extraordinary and compelling reasons that warrant his release.

       Even when considering the COVID-19 pandemic, Jimerson’s medical conditions,

including asthma, sleep apnea, and a prior case of COVID-19, do not present extraordinary and

compelling reasons for his release. The Center for Disease Control (CDC) lists the medical

conditions that are high risk for severe illness from COVID-19. Not one of Jimerson’s claimed




                                                 6
           Case 2:15-cr-00209-JS Document 77 Filed 01/25/21 Page 7 of 9




conditions is on the CDC’s high-risk list. See People with Certain Medical Conditions, Ctrs. for

Disease   Control   and    Prevention,   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.

cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-

risk.html (last updated Dec. 29, 2020). Jimerson supplemented his motion in November, 2020, to

state he had in fact contracted COVID-19 at FCI Fort Dix. However, “the risk of re-infection after

a prior positive test for COVID-19 is not a basis for compassionate release.” United States v.

Munford, No. 15-376-7, 2021 WL 111863, at *4 (E.D. Pa. Jan. 12, 2021); see also United States

v. Wiltshire, No. 11-310, 2020 WL 7263184, at *6 (E.D. Pa. Dec. 9, 2020) (denying compassionate

release where defendant had already contracted COVID-19).

       Without more, Jimerson’s claimed medical conditions and the COVID-19 pandemic are

not extraordinary and compelling circumstances warranting his release at this time. See United

States v. Bermudez, No. 05-044-15, 2020 WL 7338556, at *4 (E.D. Pa. Dec. 14, 2020) (denying

compassionate release where defendant had sleep apnea and asthma, among other conditions).

       Regardless of whether Jimerson presents an extraordinary and compelling circumstance to

consider his release, the Court finds him a danger to the community preventing his release as well.

Section 3142(g) sets out the factors courts must consider including “the nature and circumstances

of the offense charged,” “the history and characteristics of the person,” including “the person’s

character, physical and mental condition, family ties, . . . community ties, past conduct, history

relating to drug or alcohol abuse, [and] criminal history,” and “the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.

§ 3142(g). These factors weigh in favor of finding Jimerson a danger to the community.




                                                7
           Case 2:15-cr-00209-JS Document 77 Filed 01/25/21 Page 8 of 9




       Jimerson’s instant offenses involved robbing three different cellphone stores at gunpoint

in April 2015. At the first robbery, he pointed a firearm at a store employee with his finger on the

trigger and demanded money from the store’s register. At the second robbery, he again pointed a

firearm at a store employee and demanded money from the register. At the third robbery, he

showed a store employee an outline of his firearm and demanded money from the register. When

Jimerson was stopped and searched, the apprehending officer recovered a .38 revolver, loaded with

five live rounds of ammunition.

       Jimerson pleaded guilty to four counts stemming from the three robberies, including using,

brandishing, and carrying a firearm in relation to a crime of violence. Further, he has served just

over one third of his sentence, and release at this juncture would not reflect the seriousness of the

offense, promote respect for the law, or provide just punishment. See 18 U.S.C. § 3553(a)(2)(A).

Given the three serious and violent offenses Jimerson engaged in, he poses a danger to the

community and the Court will deny his motion for compassionate release on this basis as well. See

United States v. Wilson, No. 14-209-1, 2020 WL 7872628, at *5 (E.D. Pa. Dec. 31, 2020) (denying

compassionate release because defendant was a danger to the community in light of his conviction

for armed robbery).

CONCLUSION

        In conclusion, because Jimerson has failed to demonstrate extraordinary and compelling

reasons warranting his release, and he poses a danger to the community, the Court will deny his

motion for compassionate release pursuant to § 3582(C)(1)(A).

       An appropriate order follows.




                                                 8
Case 2:15-cr-00209-JS Document 77 Filed 01/25/21 Page 9 of 9




                                      BY THE COURT:

                                       /s/ Juan R. Sánchez
                                      Juan R. Sánchez, C.J.




                             9
